Smith, C. J.,
delivered the opinion of the court.
This is a motion alleging that the stenographer in the court below has failed to transcribe and-file his notes of the evidence introduced on the trial of the case, and praying for an order directing him to do so “within ten days; . . . otherwise to stand in contempt of the supreme court. ’ ’
This court has no control over the stenographers employed in the courts below. Neither is it charged with the duty of aiding litigants in making up bills of exceptions. All that it can do in this connection is to review the action of the courts below relative thereto.

Motion overruled.